Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kerry Owen on 3/1/2021.
The application has been amended as follows: 
Delete claims 18, 20 and 21
Claim 19: Delete “The application of claim 18,” and Insert in its place – The non-transitory computer-readable storage medium of clam 22 comprising instructions executable by the processing resource, -- 

Allowable Subject Matter
1-17, 19, 22 and 23 are allowed and have been renumbered.
The following is an examiner’s statement of reasons for allowance: the present invention is directed at METHODS AND SYSTEMS FOR AUTOMATIC FILLING OF COLORS IN OUTLINE IMAGES AT A MULTI-FUNCTION DEVICE.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations: “... based on receiving a selection of the color fill option, receiving, by the multi- function device, a file comprising at least one outline image, wherein the at least one outline image comprises at least one image field; identifying, by the multi-function device, the at least one image field; determining whether the at least one image field comprises at least one color marking, wherein the at least one image field comprising the at least one color marking is marked using a particular color; upon determining that no color marking is present, receiving a selection of the manual fill option enabling manual selection of at least one color from a display panel of the multi-function device and filling, by the multi-function device, the at least one image field with the at least one color selected by a user; upon determining that the image field includes at least one color marking, based on the determination, using the auto fill option and automatically filling, by the multi-function device, the at least one image field of the outline image according to the at least one color marking; generating a color filled image from the received outline image after implementing one of the auto fill and manual fill options, wherein the filling of the at least one image field is performed at the multi-function device without requiring an externalPage 2 of 15Application No 16/383,811Reply to Office Action of 13 October 2020 computing device, and wherein the multi-function device is operative to perform at least printing of the color filled image; and displaying a preview of the color filled image on the multi-function device, the preview displayed with an option allowing editing of the colors in the color filled image
Independent claims 11 and 22 are similarly cited and allowed.  Dependent claims 2-10, 12-17, 19 and 23 are inherently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672